DETAILED ACTION
This action is in reply to the submission filed on 8/19/2021.
Applicant’s cancellation of claims 2, 6, 8, 21 and 25; and amendments to claims 1, 3-5, 7, 9-11, 20, 22, 23, 26 and 27 are acknowledged.
Claims 1, 3-5, 7, 9-20, 22-24 and 26-30 are currently pending and have been examined under the effective filing date of 2/3/2021.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 9 is objected to because of the following informalities: it depends on a cancelled claim.  Appropriate correction is required.

	Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7, 9-20, 22-24 and 26-30 are not rejected under 35 U.S.C. 101 because the claimed invention is not directed to an abstract idea without significantly more. 
Step 1: the claims fall under statutory categories of processes and/or machines.
Step 2A Prong 1: claim 1 recites a method of organizing human activity, but does not fall into an enumerated grouping of a judicial exception.  The claim recites a method of organizing and recycling aluminum alloy rims, including providing a feed of rims, dividing the feed, cleaning and fragmenting the rims.  Further, Claim 20 recites a system of components for said recycling of aluminum alloy rims.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, does not cover certain methods of organizing human activity.  Therefore, the claims are subject matter eligible, and the analysis is ended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 9-16, 19-20, 22-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bitton (Pub. No. US 2019/0134672 A1), in view of Browne (Pub. No. US 2009/0321511 A1.)
Regarding Claim 1, Bitton discloses a method of processing aluminum alloy rims, the method comprising: 
providing a feed of a plurality of aluminum alloy rims of different compositions, (Bitton ¶0016; providing a feed 102 of a plurality of aluminum alloy rims of different alloys) 
storing in a non-transient computer-readable memory, a plurality of aluminum alloy rim categories; (Bitton ¶0046; non-transient memory 206a has stored thereon a plurality of recycled aluminum alloy composition ranges. The processor 206b is operable to allocate 112 each of the rims to a batch in a plurality of batches of aluminum alloy rims based on the composition of that rim)
dividing the feed of aluminum alloy rims into a plurality of batches of aluminum alloy rims by, for each rim in the feed of aluminum alloy rims, (Bitton ¶0016; divide the feed 102 of aluminum alloy rims into one or more batches of recycled aluminum alloy, each batch having an average aluminum alloy composition falling within a particular range of compositions.)
and then, allocating that aluminum alloy rim to the batch of aluminum alloy rims corresponding to that aluminum alloy rim category; (Bitton ¶0046; allocate 112 each of the rims to a batch in a plurality of batches of aluminum alloy rims based on the composition of that rim.)
after dividing the feed of aluminum alloy rims into the plurality of batches of aluminum alloy rims, separately processing each batch of the plurality of batches of aluminum alloy rims by fragmenting the aluminum allow rims of that batch into fragments, and then cleaning the fragments, the cleaning including shot blasting the fragments; and then, for each batch of the plurality of batches of aluminum alloy rims, separately supplying the fragments of that batch for recycling; (Bitton ¶0053; A shredder 218 may be disposed downstream of the diverter 216 and the paths of travel 212a-212n may converge into the shredder 218. Downstream processing stations 220 may be disposed downstream of the shredder 218 and may include shot blasting, magnetic and eddy current separation steps)6
wherein, for each batch of the plurality of batches of aluminum alloy rims, shot blasting the fragments comprises at least partly removing at least one contaminant element from the fragments, and then the method further comprises (Bitton ¶0044; steps of screening, recovery of fines and dirt, magnetic and eddy current separation, and shot blasting are known in the art may be implemented)
for each fragment of a representative sample of fragments of that batch of fragments, determining, for each contaminant element of the at least one contaminant element, a contaminant concentration estimate for that fragment; (Bitton ¶0021; processor may then analyze readings obtained from the sensors and determine 106 from them the concentration of the constituents contained in the material undergoing the temperature change)
operating the data processor to i) determine an aggregate contaminant concentration calculation for that batch of fragments based on, for teach contaminant element of the at least one contaminant element, and for each fragment of the representative sample of fragments, the contaminant concentration estimate for that contaminant element in that fragment, (Bitton ¶0016; recycled aluminum alloy composition range may be determined for each batch) and then ii) either approve or reject that batch of fragments, based on the aggregate contaminant concentration calculation; (Bitton ¶0017; one of the batches may be designated as a rejection batch for rims having an aluminum alloy composition falling outside of the composition ranges determined for the other batches or for rims that are otherwise deemed to be unsuitable for recycling)
when that batch of fragments is approved, providing that batch of fragments to a downstream recycling process to produce a target aluminum alloy; and (Bitton ¶0017; Rims assigned or allocated 112 to a rejection batch may be stored (for example, see the optional storing step 314a in the implementation of the method 300 illustrated in FIG. 3) and recycled at a later time)
when that batch of fragments (Bitton ¶0020; rims may be shredded 110 prior to being allocated 112 to one of the batches) is rejected, not providing that batch of fragments to the downstream recycling process to produce the target aluminum allow without further cleaning to further remove any contaminant in the at least one contaminant element. (Bitton ¶0017; Rims assigned or allocated 112 to a rejection batch may be stored (for example, see the optional storing step 314a in the implementation of the method 300 illustrated in FIG. 3) and recycled at a later time and may be recycled separately from the other batches of recycled aluminum, or may simply not be processed)
While Bitton teaches tracking position of rims through recycling process (¶0028; position of the rim may need to be tracked when transporting the rim to and between the other stations that may be part of the recycling process. For example, tracking rim position may be required in order to stage parallel upstream processing lines 120, 150 in order to optimize the performance of a shredder into which the lines may converge.), as well as keeping track of batch-specific compositions (¶0035; These steps may allow for more accurately calculating, keeping track of, and controlling the batch-specific average composition and the batch-specific total weight of each of the batches of recycled aluminum.), Bitton does not teach the following limitations.  However, Browne does:
each aluminum alloy rim in the plurality of aluminum alloy rims having a serial number distinguishing that aluminum alloy rim from other aluminum alloy rims in the plurality of aluminum alloy rims; (Browne ¶051; Item-specific data elements stored in the FUD or FUL may include one or more of the following elements: GTIN; UPC; EAN; JAN; the manufacturer's name; the brand name; the model of the item; the manufacturer's part number the manufacturer's serial number)
scanning that aluminum alloy rim to determine the serial number of that aluminum alloy rim; (Browne ¶0048; described embodiments involve the use of an information medium, such as a Barcode, Radio Frequency Identification Device (RFID) tag or other machine readable medium, such as may be readable by Optical Character Recognition (OCR), to identify a manufactured item. Alternatively, a Machine Vision Identification System (MVIS) may be used to facilitate the identification of the item)
based on the serial number, operating a data processor to determine, from amongst the plurality of aluminum alloy rim categories, an aluminum alloy rim category for that aluminum alloy rim, wherein each batch of aluminum alloy rims in the plurality of batches of aluminum alloy rims corresponds to a category in the plurality of aluminum alloy rim categories; (Browne ¶0079; item sorting system 320 may comprise a MVIS and/or ID reader 120, such as is described above in relation to FIG. 1, to identify items 105 within input item stream 310 and thereby direct such identified items to one or more appropriate disassembly systems 100 within facility 300.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Bitton with the known technique of inventory tracking with serial numbers in Browne because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a method for tracking incoming product. (Browne ¶0058; Rebate number may also be read and used to record that a product has been received by an authorized recycler, thus formally recording the elimination of the OEM's environmental liability for the product and reducing the potential for more than one recycler to collect a rebate for the same item)

Regarding Claims 3 and 22, Bitton as modified by Browne teaches the method as defined in claim 1, further comprising storing in the non-transient computer-readable memory, a plurality of aluminum alloy composition ranges, the plurality of aluminum alloy composition ranges comprising, for each category in the plurality of categories of aluminum alloy rims, an associated aluminum alloy composition range for that category, (Bitton ¶0016; determining a plurality of recycled aluminum alloy composition ranges) the associated aluminum alloy composition range for that category comprising, for each element in a plurality of elements, an element range for that element. (Bitton Claim 9; plurality of elements, a concentration of that element)

Regarding Claims 4 and 23, Bitton as modified by Browne teaches the method as defined in claim 1, further comprising storing in the non-transient computer-readable memory, manufacturer records identifying a plurality of aluminum alloy rim manufacturers, the plurality of aluminum alloy rim manufacturers including, for each category in the plurality of categories of aluminum alloy rims, an associated aluminum alloy rim manufacturer for that category. (Browne ¶0058; Rebate number may also be read and used to record that a product has been received by an authorized recycler, thus formally recording the elimination of the OEM's environmental liability for the product and reducing the potential for more than one recycler to collect a rebate for the same item) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Bitton with the known technique of inventory tracking with serial numbers in Browne because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a method for tracking incoming product. (Browne ¶0058; Rebate number may also be read and used to record that a product has been received by an authorized recycler, thus formally recording the elimination of the OEM's environmental liability for the product and reducing the potential for more than one recycler to collect a rebate for the same item)

Further, Claims 4 additionally recites: wherein for each batch of the plurality of batches of aluminum alloy rims, separately supplying the fragments of that batch for recycling to produce an aluminum alloy product, comprises supplying the fragments of that batch to the associated aluminum alloy rim manufacturer for the category corresponding to that batch. (Browne ¶0084; Third processing branch 386 receives output from item sorting system 320 at a disassembly system 100 via transport apparatus 330. In the example illustrated in processing branch 386, the output of disassembly system 100 may be divided up into separate streams, part of which may be transported to a labeling station 340 and part of which may be transported to recycling facility 355..¶0085; Further, additional ones of the described systems and stations (including labeling stations 340, storage 345, shredding stations 350, recycling facilities 355, manual handling stations 365 and disassembly systems 100) may be utilized in the described processing branches and in additional processing branches, as necessary)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Bitton with the known technique of inventory tracking with serial numbers in Browne because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a method for tracking incoming product. (Browne ¶0058; Rebate number may also be read and used to record that a product has been received by an authorized recycler, thus formally recording the elimination of the OEM's environmental liability for the product and reducing the potential for more than one recycler to collect a rebate for the same item)

Regarding Claims 5 and 24, Bitton as modified by Browne teaches the method as defined in claim 3, further comprising, for a particular manufacturer in the plurality of aluminum alloy rim manufacturers, storing in the non-transient computer-readable memory at least two different product designations for designating at least two different categories of aluminum alloy rims in the plurality of aluminum alloy rims; (Browne ¶0051; Item-specific data elements stored in the FUD or FUL may include one or more of the following elements: GTIN; UPC; EAN; JAN; the manufacturer's name; the brand name; the model of the item; the manufacturer's part number the manufacturer's serial number; the manufacturer's Internet universal resource locator (URL)) Examiner notes different models of items with brand names.
wherein, the at least two different product designations comprise a first product designation for designating a first category of aluminum alloy rims produced by that particular manufacturer, and a second product designation for designating a second category of aluminum alloy rims produced by that particular manufacturer, the first category of aluminum alloy rims and the second category of aluminum alloy rims being different categories in the plurality of aluminum alloy rim categories; (Browne ¶0065; Each component receptacle 160 contains components or subcomponents of a particular type, composition or category, which for reasons of efficient re-use, recycling or disposal, are most suitably grouped together. Item components in component receptacles 160 may be provided to one or more further processing stations similar to system 100 for further processing, such as is shown in FIG. 3.)  Examiner notes the system sorting by item data as seen in ¶0051.
for each rim in the feed of aluminum alloy rims, operating the data processor to determine the aluminum alloy rim category for that aluminum alloy rim based on its serial number, comprises, for at least a first kind of aluminum alloy rims in the plurality of aluminum alloy rims and for at least a second kind of aluminum alloy rims in the plurality of aluminum alloy rims, determining the first category of aluminum alloy rims for the first kind of aluminum alloy rims and the second category of aluminum alloy rims for the second kind of aluminum alloy rims; (Browne ¶0065; Each component receptacle 160 contains components or subcomponents of a particular type, composition or category, which for reasons of efficient re-use, recycling or disposal, are most suitably grouped together. Item components in component receptacles 160 may be provided to one or more further processing stations similar to system 100 for further processing, such as is shown in FIG. 3.)  Examiner notes the system sorting by item data as seen in ¶0051.
for each rim in the first kind of aluminum alloy rims, allocating that aluminum alloy rim comprises allocating that aluminum alloy rim to the first batch of aluminum alloy rims; (Browne ¶0065; Each component receptacle 160 contains components or subcomponents of a particular type, composition or category, which for reasons of efficient re-use, recycling or disposal, are most suitably grouped together. Item components in component receptacles 160 may be provided to one or more further processing stations similar to system 100 for further processing, such as is shown in FIG. 3.)
for each rim in the second kind of aluminum alloy rims, allocating that aluminum alloy rim comprises allocating that aluminum alloy rim to the second batch of aluminum alloy rims. (Browne ¶0065; Each component receptacle 160 contains components or subcomponents of a particular type, composition or category, which for reasons of efficient re-use, recycling or disposal, are most suitably grouped together. Item components in component receptacles 160 may be provided to one or more further processing stations similar to system 100 for further processing, such as is shown in FIG. 3.)
Further, Claim 5 additionally recites: supplying the fragments of the first batch and the fragments of the second batch to the particular manufacturer comprises providing the first batch to the particular manufacturer together with an indication that the first batch corresponds to the first category, and separately providing the second batch to the particular manufacturer together with an indication that the second batch corresponds to the second category. (Browne ¶0065; Such further processing may include any of: further disassembly, labeling with a further label 110, shredding, storage, manual handling and transport to another location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Bitton with the known technique of inventory tracking with serial numbers in Browne because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a method for tracking incoming product. (Browne ¶0058; Rebate number may also be read and used to record that a product has been received by an authorized recycler, thus formally recording the elimination of the OEM's environmental liability for the product and reducing the potential for more than one recycler to collect a rebate for the same item)

Regarding Claim 7, Bitton as modified by Browne teaches the method as defined in claim 1, further comprising storing in the non-transient computer-readable memory, a plurality of contaminant composition ranges, the plurality of contaminant composition ranges comprising, for each category in the plurality of categories of aluminum alloy rims, an associated contaminant composition range for that category; (Bitton ¶0016; each batch having an average aluminum alloy composition falling within a particular range of compositions. Accordingly, the method 100 may include determining a plurality of recycled aluminum alloy composition ranges that may be required at a certain point in time. For example, the method 100 may be used to produce three batches of recycled aluminum. A recycled aluminum alloy composition range may be determined for each batch)
wherein, each contaminant composition range in the plurality of contaminant composition ranges specifies at least one maximum contaminant concentration comprising a maximum contaminant concentration for each contaminant of the at least one contaminant; (Bitton ¶0018; Each desired composition range may include limits for a plurality of constituents. Some limits may include a maximum limit and a minimum limit)
and, for each batch of the plurality of batches of aluminum alloy rims, operating the data processor to either approve or reject that batch of fragments is further based on the at least one maximum contaminant concentration specified by the associated aluminum alloy composition range for the aluminum alloy rim category corresponding to that batch. (Bitton ¶0017; one of the batches may be designated as a rejection batch for rims having an aluminum alloy composition falling outside of the composition ranges determined for the other batches or for rims that are otherwise deemed to be unsuitable for recycling)

Regarding Claim 9, Bitton as modified by Browne teaches the method as defined in claim 3, wherein, for each batch of the plurality of batches of aluminum alloy rims, after shot blasting that batch of fragments, (Bitton ¶0020; rims may be shredded 110 prior to being allocated 112 to one of the batches) the method further comprises 
determining a plurality of estimated compositions by, for each fragment of a representative sample of fragments of that batch of fragments determining an estimated composition for that fragment comprising for each element in the plurality of elements, a concentration estimate for that element in that fragment; (Bitton Claim 9; plurality of elements, a concentration of that element)
determining from the plurality of estimated compositions, an aggregate composition estimate for the plurality of shot blasted pieces, the aggregate composition estimate comprising a plurality of element concentration estimates comprising an element concentration estimate for each element in the plurality of elements; (Bitton ¶0018; the composition range for that batch may include limits within which certain constituents of that batch, for example silicon and copper)
operating a data processor to i) approve that batch of fragments when the aggregate composition estimate for the plurality of shot blasted pieces falls within the associated aluminum alloy composition range of the category determined for that batch; and ii) otherwise reject the fragments; (Bitton ¶0017; one of the batches may be designated as a rejection batch for rims having an aluminum alloy composition falling outside of the composition ranges determined for the other batches or for rims that are otherwise deemed to be unsuitable for recycling)
when that batch of fragments is approved, providing that batch of fragments to a downstream recycling process to produce a target aluminum alloy; (Bitton ¶0017; Rims assigned or allocated 112 to a rejection batch may be stored (for example, see the optional storing step 314a in the implementation of the method 300 illustrated in FIG. 3) and recycled at a later time)
and when that batch of fragments is rejected, not providing that batch of fragments to the downstream recycling process to produce the target aluminum alloy. (Bitton ¶0017; one of the batches may be designated as a rejection batch for rims having an aluminum alloy composition falling outside of the composition ranges determined for the other batches or for rims that are otherwise deemed to be unsuitable for recycling)

Regarding Claim 10, Bitton as modified by Browne teaches the method as defined in claim 1, further comprising, for each contaminant element in the at least one contaminant element, and for each contaminant composition range of the plurality of contaminant composition ranges, defining a maximum threshold based at least partly on the maximum contaminant concentration for that contaminant element in that contaminant composition range; (Bitton ¶0018; Each desired composition range may include limits for a plurality of constituents) wherein, for each batch of the plurality of batches of aluminum alloy rims, 
the aggregate contaminant concentration calculation for that batch of fragments comprises at least one aggregate concentration estimate for the batch of fragments, the at least one aggregate concentration estimate comprising, for each contaminant element in the at least one contaminant element, an aggregate concentration estimate for that element in that batch of fragments (Bitton ¶0018; For example, if a batch of recycled aluminum is assembled to make A356.2 aluminum alloy rims, then the composition range for that batch may include limits within which certain constituents of that batch, for example silicon and copper, have to fit in order for the aluminum alloy of the rims made from that batch to qualify as A356.2 aluminum alloy.)
operating the data processor to either approve or reject that batch of fragments comprises determining, for each contaminant element in the at least one contaminant element, when the maximum threshold for that contaminant element is exceeded by the aggregate contaminant concentration estimate for that contaminant element, (Bitton ¶0017; one of the batches may be designated as a rejection batch for rims having an aluminum alloy composition falling outside of the composition ranges determined for the other batches or for rims that are otherwise deemed to be unsuitable for recycling) such that 
the data processor approves the plurality of fragments when, for each contaminant element in the at least one contaminant element, the maximum threshold exceeds the concentration estimate for that contaminant element; (Bitton ¶0016; divide the feed 102 of aluminum alloy rims into one or more batches of recycled aluminum alloy, each batch having an average aluminum alloy composition falling within a particular range of compositions.)
and, the data processor rejects the plurality of fragments when the concentration estimate for any contaminant element of the at least one contaminant element exceeds the maximum threshold for that contaminant element. (Bitton ¶0017; one of the batches may be designated as a rejection batch for rims having an aluminum alloy composition falling outside of the composition ranges determined for the other batches or for rims that are otherwise deemed to be unsuitable for recycling)

Regarding Claim 11, Bitton as modified by Browne teaches the method as defined in claim 10, wherein the at least one contaminant element is at least two contaminant elements and comprises at least a first contaminant element and a second contaminant element; and, for each fragment of the representative sample of fragments, determining, for each contaminant element of the at least two contaminant elements, the contaminant concentration estimate for that fragment, comprises determining a first contaminant concentration estimate for the first contaminant in that fragment and a second contaminant concentration estimate for the second contaminant element in that fragment. (Bitton ¶0018; For example, if a batch of recycled aluminum is assembled to make A356.2 aluminum alloy rims, then the composition range for that batch may include limits within which certain constituents of that batch, for example silicon and copper, have to fit in order for the aluminum alloy of the rims made from that batch to qualify as A356.2 aluminum alloy.)

Regarding Claim 12, Bitton as modified by Browne teaches the method as defined in claim 11 wherein the first contaminant element and the second contaminant element are selected from the group consisting of iron, nickel, chromium, silicon, lead, copper, and zinc. (Bitton ¶0018; For example, if a batch of recycled aluminum is assembled to make A356.2 aluminum alloy rims, then the composition range for that batch may include limits within which certain constituents of that batch, for example silicon and copper, have to fit in order for the aluminum alloy of the rims made from that batch to qualify as A356.2 aluminum alloy.)

Regarding Claim 13, Bitton as modified by Browne teaches the method as defined in claim 11 wherein, for each batch of the plurality of batches of aluminum alloy rims, providing the batch of fragments to the downstream recycling process further comprises providing the batch of fragments with an indication of the at least two aggregate contaminant concentration estimates for the batch of fragments. (Bitton ¶0018; For example, if a batch of recycled aluminum is assembled to make A356.2 aluminum alloy rims, then the composition range for that batch may include limits within which certain constituents of that batch, for example silicon and copper, have to fit in order for the aluminum alloy of the rims made from that batch to qualify as A356.2 aluminum alloy.)

Regarding Claim 14, Bitton as modified by Browne teaches the method as defined in claim 10 wherein, for each fragment of the representative sample of fragments of the batch of fragments, determining, for each contaminant element of the at least one contaminant element, a contaminant concentration estimate for that fragment comprises heating a material of the fragment to a point where the material will emit a characteristic radiation while cooling down, operating a sensor to detect that characteristic radiation, and operating a processor to analyze the characteristic radiation to determine the composition measurements of the material. (Bitton ¶0021; raising the temperature of the rim material at the point(s) of contact between the rim material and the laser to above 30,000 degrees Celsius and generating plasma. The plasma may quickly cool down, returning the energized ions into a low energy state. While returning to the low energy state, the ions may emit characteristic radiation. The LIBS composition analyzer may contain one or more sensors that detect the characteristic radiation.)

Regarding Claim 15, Bitton as modified by Browne teaches the method as defined in claim 11 wherein the aggregate contaminant concentration calculation for the batch of fragments, comprises at least two concentration variance estimates for the batch of fragments, the at least two concentration variance estimates comprising, for each contaminant element in the at least two contaminant elements, a concentration variance estimate for that contaminant element in the plurality of fragments; and, for each contaminant element in the at least two contaminant elements, the maximum threshold for that contaminant element is determined at least partly based on the concentration variance estimate for that contaminant element in the plurality of fragments. (Bitton ¶0036; comparison of the weight and composition of each rim with the batch-specific total weight and the batch-specific average composition of each batch and the required composition range for each of the batches may show that a particular rim would not take the average composition of at least one of the batches outside of the required composition range of that batch. It this case, that rim may be allocated 112 to one of the at least one of these batches. The comparison may also show that that the rim would take the average composition of any one of the batches outside of the required composition range of that batch, or unacceptably close to the boundary of the composition range.)

Regarding Claim 16, Bitton as modified by Browne teaches the method as defined in claim 1 wherein 
for each batch of aluminum alloy rims of the plurality of batches of aluminum alloy rims, separately processing that batch comprises cleaning the aluminum alloy rims of that batch while keeping them intact; and then, (Bitton ¶0037; removable items may include any one or more of steel bushings, lead balance weights, extra bolts, studs, coatings (for example, clearcoat or paint), plating materials (for example, chrome plating or material used to anodize a rim), and valve stems…¶0038; method 100 may include locating 116 and removing 118 removable items steps)
the method further comprises, for each batch of the plurality of batches of aluminum alloy rims, separately supplying the cleaned aluminum alloy rims of that batch. (Bitton ¶0038; The rim may also be rejected manually after visual inspection of the rim after the removal of removable items step 118, or automatically after automated verification of whether the removable items that were located were removed)

Regarding Claim 19, Britton as modified by Browne teaches the method as defined in claim 1 further comprising, for each batch of aluminum alloy rims of the plurality of batches of aluminum alloy rims, 
the recycling comprises fragmenting the aluminum alloy rims of that batch into fragments, and then cleaning the fragments, the cleaning including shot blasting the fragments; and then separately supplying the fragments of that batch for recycling. (Bitton ¶0053; Downstream processing stations 220 may be disposed downstream of the shredder 218 and may include shot blasting, magnetic and eddy current separation steps)
Bitton does not, but Brown does teach:
estimating a refurbishment sales price of the aluminum alloy rims of that batch; (Browne ¶0074; where the estimated cost of recycling the item 105 is greater than the estimated residual value of the item 105,)
estimating a recycled sales price of the aluminum alloy rims of that batch; (Browne ¶0074; where the estimated cost of recycling the item 105 is greater than the estimated residual value of the item 105,)
and then based on the refurbishment sales price or the recycled sales price, performing one and only one of refurbishing and recycling, (Browne ¶0075; control system 130 determines that the cost function is not satisfied, then at step 260, control system 130 causes robotic disassembly system 150 to process item 105 for disposal without undergoing disassembly)
wherein the refurbishing comprises separately cleaning the aluminum alloy rims of that batch while keeping them intact; and then separately supplying the cleaned aluminum alloy rims of that batch; (Browne ¶0085; additional processing stations may be employed, where necessary or desirable for identification, cleaning)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Bitton with the known technique of inventory tracking with serial numbers in Browne because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a method for tracking incoming product. (Browne ¶0058; Rebate number may also be read and used to record that a product has been received by an authorized recycler, thus formally recording the elimination of the OEM's environmental liability for the product and reducing the potential for more than one recycler to collect a rebate for the same item)

Regarding Claim 20, Britton teaches the system for processing aluminum alloy rims, the system comprising: 
an aluminum alloy rim transfer mechanism for providing a feed of a plurality of aluminum alloy rims of different compositions and for dividing the feed of aluminum alloy rims into a plurality of batches of aluminum alloy rims, (Bitton ¶0007; aluminum alloy rim transfer mechanism for providing a feed of a plurality of aluminum alloy rims of different alloys to a composition analyzer) 
a computer-readable memory having stored thereon a plurality of aluminum alloy rim categories; (Bitton ¶0046; non-transient memory 206a has stored thereon a plurality of recycled aluminum alloy composition ranges. The processor 206b is operable to allocate 112 each of the rims to a batch in a plurality of batches of aluminum alloy rims based on the composition of that rim)
 downstream processing equipment for receiving and separately processing each batch of the plurality of batches of aluminum alloy rims, wherein, in operation, the downstream processing equipment fragments the aluminum alloy rims of that batch into fragments, (Bitton ¶0037; one or more shredders may be used in the recycling process) and then shot blasts the fragments; (Bitton ¶0044; The shredded pieces may need to be further cleaned, for example, by shot blasting) and
a composition analyzer for, in operation, for each batch of the plurality of batches of aluminum alloy rims, and for each fragment of a representative sample of fragments of that batch of fragments, determining, for each contaminant element of the at least one contaminant element, a contaminant concentration estimate for that fragment, the composition analyzer being linked for electronic communication with the data processor; wherein in operation, for each batch of the plurality of batches of aluminum allow rims, (Bitton ¶0046; composition analyzer that is a laser spectroscopy analyzer 204 for analyzing and thereby determining the composition of each rim in the plurality of aluminum alloy rims… The system 200 further comprises a computer 206 in electronic communication 208 with the laser spectroscopy analyzer 204 to receive, for each rim in the plurality of aluminum alloy rims, the composition of that rim.)
in operation, the downstream processing equipment shot blasting the fragments comprises at least partly removing at least one contaminant element from the fragments; (Bitton ¶0044; The shredded pieces may need to be further cleaned, for example, by shot blasting) 
and in operation, the data processor i) determines an aggregate contaminant concentration calculation for the batch of fragments based on, for each contaminant element of the at least one contaminant element, and for each fragment of the representative sample of fragments, the contaminant concentration estimate for that contaminant element in that fragment; (Bitton Claim 9; plurality of elements, a concentration of that element) and ii) either approves or rejects that batch of fragments, based on the aggregate contaminant concentration calculation for that batch of fragments, (Bitton ¶0017; one of the batches may be designated as a rejection batch for rims having an aluminum alloy composition falling outside of the composition ranges determined for the other batches or for rims that are otherwise deemed to be unsuitable for recycling) the aggregate contaminant concentration calculation being based on, for each contaminant element of the at least one contaminant element, and for each fragment of the representative sample of fragment, the contaminant concentration estimate for that contaminant element in that fragment. (Bitton Claim 9; plurality of elements, a concentration of that element)
While Bitton teaches tracking position of rims through recycling process (¶0028; position of the rim may need to be tracked when transporting the rim to and between the other stations that may be part of the recycling process. For example, tracking rim position may be required in order to stage parallel upstream processing lines 120, 150 in order to optimize the performance of a shredder into which the lines may converge.), as well as keeping track of batch-specific compositions (¶0035; These steps may allow for more accurately calculating, keeping track of, and controlling the batch-specific average composition and the batch-specific total weight of each of the batches of recycled aluminum.), Bitton does not teach the following limitations.  However, Browne does:
each aluminum alloy rim in the plurality of aluminum alloy rims having a serial number distinguishing that aluminum alloy rim from other aluminum alloy rims in the plurality of aluminum alloy rims; (Browne ¶051; Item-specific data elements stored in the FUD or FUL may include one or more of the following elements: GTIN; UPC; EAN; JAN; the manufacturer's name; the brand name; the model of the item; the manufacturer's part number the manufacturer's serial number)
a scanner wherein, in operation and for each rim in the feed of aluminum alloy rims, the scanner scans that aluminum alloy rim to determine the serial number of that aluminum alloy rim; (Browne ¶0048; described embodiments involve the use of an information medium, such as a Barcode, Radio Frequency Identification Device (RFID) tag or other machine readable medium, such as may be readable by Optical Character Recognition (OCR), to identify a manufactured item. Alternatively, a Machine Vision Identification System (MVIS) may be used to facilitate the identification of the item)
a data processor linked for communication with the computer-readable memory and the scanner, wherein, in operation, for each rim in the feed of aluminum alloy rims, the scanner transmits the serial number to the data processor, and, based on the serial number and the plurality of aluminum alloy rim categories, the data processor then determines, from amongst the plurality of aluminum alloy rim categories, an aluminum alloy rim category for that aluminum alloy rim, wherein each batch of aluminum alloy rims in the plurality of batches of aluminum alloy rims corresponds to a category in the plurality of aluminum alloy rim categories. (Browne ¶0060; Some items, such as hypodermic needles and heart pace-makers, for example, are commonly designated as single use devices, which can be identified using the FUL on the item. Security and Resale restrictions may apply depending on which part of the world the product is located in. For example, many used medical devices can only be refurbished and resold by licensed parties…¶0066; Control system 130 includes one or more computer processors (not shown) executing one or more software modules (not shown) in the form of computer program instructions which are stored in a memory (not shown) of control system 130. Control system 130 preferably has access to public networks, such as the Internet, for accessing public information repositories in addition to database 140, if necessary. Database 140 may be a dedicated, distributed or virtual database accessible over a local network to which control system 130 is connected.) Examiner notes the serialization and sorting by item type or OEM as seen in Browne as applied to multiple types of items such at as automotive times (¶0058), and is functionally applicable to claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Bitton with the known technique of inventory tracking with serial numbers in Browne because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a method for tracking incoming product. (Browne ¶0058; Rebate number may also be read and used to record that a product has been received by an authorized recycler, thus formally recording the elimination of the OEM's environmental liability for the product and reducing the potential for more than one recycler to collect a rebate for the same item)

Regarding Claim 26, Bitton as modified by Browne teaches the system as defined in claim 24, wherein 
each aluminum alloy composition range in the plurality of aluminum alloy composition ranges specifies at least one maximum contaminant concentration comprising a maximum contaminant concentration for each contaminant of the at least one contaminant; (Bitton ¶0018; Each desired composition range may include limits for a plurality of constituents. Some limits may include a maximum limit and a minimum limit)
and in operation, for each batch of the plurality of batches of aluminum alloy rims, the data processor approves or rejects that batch of fragments based on the aggregate contaminant concentration calculation for that batch of fragments and the at least one maximum contaminant concentration. (Bitton ¶0017; Rims assigned or allocated 112 to a rejection batch may be stored (for example, see the optional storing step 314a in the implementation of the method 300 illustrated in FIG. 3) and recycled at a later time and may be recycled separately from the other batches of recycled aluminum, or may simply not be processed.)

Regarding Claim 27, Bitton as modified by Browne teaches the system as defined in claim 24, wherein the composition analyzer comprises a radiation emitter for heating a material of each rim in at least one spot on a surface of that rim to a point where the material will emit a characteristic radiation while cooling down, a sensor for detecting and measuring that characteristic radiation, and a processor for determining from that characteristic radiation a composition of the material. (Bitton ¶0037; removable items may include any one or more of steel bushings, lead balance weights, extra bolts, studs, coatings (for example, clearcoat or paint), plating materials (for example, chrome plating or material used to anodize a rim), and valve stems…¶0038; method 100 may include locating 116 and removing 118 removable items steps)

Regarding Claim 28, Bitton as modified by Browne teaches the system as defined in claim 27, wherein the composition analyzer is a laser-induced breakdown spectroscopy composition analyzer. (Bitton ¶0021; the “Laser-Induced Breakdown Spectroscopy” (“LIBS”) composition analyzer manufactured by Laser Distance Spectrometry may be adapted as a composition analyzer suitable for the various implementations of the method)

Regarding Claim 29, Bitton as modified by Browne teaches the system as defined in claim 20, wherein the aluminum alloy rim transfer mechanism includes at least one of: a conveyor, a pick-and-place unit, and a robotic arm. (Bitton ¶0026; For example, where the transfer mechanism is a belt conveyor, the position of a rim may be kept constant relative to the conveyor belt.)

Regarding Claim 30, Bitton as modified by Browne teaches the system as defined in claim 20, further comprising a plurality of paths of travel for the feed of the plurality of aluminum alloy rims downstream from the scanner, wherein each rim in the plurality of aluminum alloy rims is transported along a selected path of travel in the plurality of paths of travel based on the batch in the plurality of batches of aluminum alloy rims selected by the processor for that rim. (Bitton ¶0043; shredder is switchable between serving the different batches or paths of travel that may be provided for one or more of the batches)

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bitton (Pub. No. US 2019/0134672 A1), in view of Browne (Pub. No. US 2009/0321511 A1), and in further view of Hebert et al. (Pub. No. US 2010/0056305 A1.
Regarding Claim 17, Bitton as modified by Browne teaches the method as defined in claim 16 further comprising storing in the non- transient computer-readable memory, manufacturer records identifying a plurality of aluminum alloy rim manufacturers, the plurality of aluminum alloy rim manufacturers including, for each category in the plurality of categories of aluminum alloy rims, an associated aluminum alloy rim manufacturer for that category. (Browne ¶0058; Rebate number may also be read and used to record that a product has been received by an authorized recycler, thus formally recording the elimination of the OEM's environmental liability for the product and reducing the potential for more than one recycler to collect a rebate for the same item)
Modified Bitton does not, but Hebert teaches wherein for each batch of the plurality of batches of aluminum alloy rims, separately supplying the cleaned aluminum alloy rims of that batch comprises supplying the cleaned aluminum alloy rims of that batch to the associated aluminum alloy rim manufacturer for the category corresponding to that batch. (Hebert ¶0029; golf facilities 200 sort the collected used golf balls according to the proper manufacturer 100. Next, in reverse distribution channel 50, golf facilities 200 return the sorted golf balls back to original manufacturers 100…¶0043; Used golf balls, or components thereof, can be recycled by various methods including refurbishment and recovery processes. In one aspect of the present invention, the used golf balls are refurbished by a process that comprises the steps of sand blasting and refinishing the used golf balls)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Bitton with the known technique of reverse distribution channeling in recycling as seen in Hebert because applying the known technique would have yielded predictable results and resulted in an improved system by allowing companies to properly reuse products. (Hebert ¶0028; this shared environmental stewardship, also known as extended product responsibility, is facilitated by reverse distribution channels)

Regarding Claim 18, Britton as modified by Browne teaches the method as defined in claim 17 further comprising, for a particular manufacturer in the plurality of aluminum alloy rim manufacturers, storing in the non- transient computer-readable memory at least two different product designations for designating at least two different categories of aluminum alloy rims in the plurality of aluminum alloy rims; (Browne ¶0051; Item-specific data elements stored in the FUD or FUL may include one or more of the following elements: GTIN; UPC; EAN; JAN; the manufacturer's name; the brand name; the model of the item; the manufacturer's part number the manufacturer's serial number; the manufacturer's Internet universal resource locator (URL)) Examiner notes different models of items with brand names.
wherein, the at least two different product designations comprise a first product designation for designating a first category of aluminum alloy rims produced by that particular manufacturer, and a second product designation for designating a second category of aluminum alloy rims produced by that particular manufacturer, the first category of aluminum alloy rims and the second category of aluminum alloy rims being different categories in the plurality of aluminum alloy rim categories, having different associated aluminum alloy composition ranges in the plurality of aluminum alloy composition ranges; (Browne ¶0065; Each component receptacle 160 contains components or subcomponents of a particular type, composition or category, which for reasons of efficient re-use, recycling or disposal, are most suitably grouped together. Item components in component receptacles 160 may be provided to one or more further processing stations similar to system 100 for further processing, such as is shown in FIG. 3.)  Examiner notes the system sorting by item data as seen in ¶0051.
for each rim in the feed of aluminum alloy rims, operating the data processor to determine the aluminum alloy rim category for that aluminum alloy rim based on its serial number, comprises, for at least a first kind of aluminum alloy rims in the plurality of aluminum alloy rims and for at least a second kind of aluminum alloy rims in the plurality of aluminum alloy rims, determining the first category of aluminum alloy rims for the first kind of aluminum alloy rims and the second category of aluminum alloy rims for the second kind of aluminum alloy rims; (Browne ¶0065; Each component receptacle 160 contains components or subcomponents of a particular type, composition or category, which for reasons of efficient re-use, recycling or disposal, are most suitably grouped together. Item components in component receptacles 160 may be provided to one or more further processing stations similar to system 100 for further processing, such as is shown in FIG. 3.)  Examiner notes the system sorting by item data as seen in ¶0051.
for each rim in the first kind of aluminum alloy rims, allocating that aluminum alloy rim comprises allocating that aluminum alloy rim to the first batch of aluminum alloy rims; (Browne ¶0065; Each component receptacle 160 contains components or subcomponents of a particular type, composition or category, which for reasons of efficient re-use, recycling or disposal, are most suitably grouped together. Item components in component receptacles 160 may be provided to one or more further processing stations similar to system 100 for further processing, such as is shown in FIG. 3.)
for each rim in the second kind of aluminum alloy rims, allocating that aluminum alloy rim comprises allocating that aluminum alloy rim to the second batch of aluminum alloy rims; (Browne ¶0065; Each component receptacle 160 contains components or subcomponents of a particular type, composition or category, which for reasons of efficient re-use, recycling or disposal, are most suitably grouped together. Item components in component receptacles 160 may be provided to one or more further processing stations similar to system 100 for further processing, such as is shown in FIG. 3.)
Modified Bitton does not, but Hebert does teach supplying the cleaned aluminum alloy rims of the first batch and the cleaned aluminum alloy rims of the second batch to the particular manufacturer comprises providing the first batch to the particular manufacturer together with an indication that the first batch corresponds to the first category, and separately providing the second batch to the particular manufacturer together with an indication that the second batch corresponds to the second category. (Hebert ¶0029; golf facilities 200 sort the collected used golf balls according to the proper manufacturer 100. Next, in reverse distribution channel 50, golf facilities 200 return the sorted golf balls back to original manufacturers 100…¶0043; Used golf balls, or components thereof, can be recycled by various methods including refurbishment and recovery processes. In one aspect of the present invention, the used golf balls are refurbished by a process that comprises the steps of sand blasting and refinishing the used golf balls)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Bitton with the known technique of reverse distribution channeling in recycling as seen in Hebert because applying the known technique would have yielded predictable results and resulted in an improved system by allowing companies to properly reuse products. (Hebert ¶0028; this shared environmental stewardship, also known as extended product responsibility, is facilitated by reverse distribution channels)



	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629